Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered. Claims 1-5 and 7-10 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated pockets are from about 4 times to about 10 times deeper than the large pockets [claim 1] must be shown or the feature(s) canceled from the claim(s).  The figures do not show the elongated pockets (pockets 12 or 14) as being about 4 times to about 10 times deeper than the large pockets (pocket 16) as claimed. The figures show the elongated pockets as being less than 2 times deeper than the large pockets. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the elongated pockets are from about 4 times to about 10 times deeper than the large pockets“, in claim 1, does not have sufficient support in the disclosure as originally presented. In the specification, the elongated pockets are pockets 12 or 14 (See [0018]) and the large pockets are pockets 16 or 24 (See [0019 and 0020]). The specification describes the elongated pockets as having ”depths 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is rendered indefinite by the limitation “from about 1 to 3 inches wide and from about 16 to 15 about 20 inches high” since it is unclear how high the pockets are. For examination purposes, Examiner interprets the limitation as “from about 1 to 3 inches wide and from about 16 to about 20 inches high” as described in [0005] and [0018].







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 1,437,349) in view of Wilson (US 3,181,751), Jones (US 7,264,127) and Powell (US 6,505,638).
Regarding claim 1, Moore discloses a storage device (See Fig. 1) capable of storing and displaying knitting supplies, consisting essentially of: multiple rows of pockets (row of pockets 3 and row of pockets 16) including at least a first row of elongated pockets (3) capable of storing and displaying knitting needles and a first row of large pockets (16) capable of storing and displaying knitting materials; wherein the storage device has a top edge trim (5) and a bottom edge trim (6) located along the top and bottom edges; wherein the elongated pockets are from about 4 times to about 10 times deeper than the large pockets (as shown in Fig. 1), and include a pocket trim (See upper edge of 2) located at an exterior edge of a material forming each elongated pocket capable of supporting knitting needles, if knitting needles are stored and displayed therein. Moore discloses the claimed invention except for the 
Regarding the pockets being transparent or translucent, Wilson teaches a storage device (See Fig. 1) comprising rows of pockets (18/20), wherein the pockets are transparent for the purpose of enabling observation of the articles carried therein (See column 1, lines 19-21 and column 2, lines 54-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to was made to have formed the pockets of Moore from a transparent material as taught by Wilson in order to allow for viewing of the contents of the pockets. 
Regarding the grommets, Jones teaches a storage device (See Fig. 3) comprising a plurality of rows of pockets, wherein the storage device has a plurality of grommets (40) arranged along a top edge and a bottom edge of the storage device for the purpose of mounting the storage device on pins for suspending the storage device (See column 2, lines 9-11).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the top and bottom edges of Moore-Wilson with grommets as taught by Jones in order to suspend the storage device from a surface.
	Regarding the location of the grommets, Powell teaches it is well known in the art for grommets (50 – See Fig. 3) on a device (40) to be arranged in an edge trim (folded edge trim at the top and bottom edges of 40 in Fig. 3, where grommets 50 are located on) for the purpose of positioning grommets at a location that is reinforced for providing high strength (See column 4, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the grommets of Moore-Wilson-Jones in the edge trim as taught by Powell in order to ensure sufficient strength.

Regarding claim 5, Moore-Wilson-Jones-Powell discloses the claimed invention except for the specific number of large pockets (pockets 16 in Moore). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Moore-Wilson-Jones-Powell to have any number of large pockets, such as three, in order to accommodate the desired amount of objects. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, Moore-Wilson-Jones-Powell discloses the claimed invention except for the specific number of grommets. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Moore-Wilson-Jones-Powell to have any number of grommets along the top and bottom edges, such as four, in order to allow the device to be more securely suspended from a surface. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Moore discloses trim around exterior edges of the large pockets (See Fig. 1).

Claims 2-3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 1,437,349) in view of Wilson (US 3,181,751), Jones (US 7,264,127) and Powell (US 6,505,638) as applied to claim 1 above, and further in view of Carroll (US 1,495,220).
As described above, Moore-Wilson-Jones-Powell discloses the claimed invention except for the second	row of elongated pockets positioned below the first row of elongated pockets, and the first row of small pockets. However, Carroll teaches a storage device (See Fig. 1) comprising multiple rows of pockets including a first row of elongated pockets (row 11 above element 12 in Fig. 1) and a second row of elongated pockets (row 11 below element 12 in Fig. 1) positioned below the first row of elongated pockets for the purpose of holding a number of objects therein; and further including a first row of small pockets (at 18/18 or at 15/16 in Fig. 1) for the purpose of receiving miscellaneous articles therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to was made to have provided the storage device of Moore-Wilson-Jones-Powell with a second	row of elongated pockets and a row of small pockets as taught by Carroll in order to accommodate a greater amount of contents and miscellaneous articles. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding claim 3, Moore-Wilson-Jones-Powell-Carroll discloses the elongated pockets each include from about 8 to about 10 pockets (See Fig. 1 of Moore which discloses 6 elongated pockets, which is considered “about” 8 pockets). Insomuch as it can be argued that six is not about eight, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 1,437,349) in view of Wilson (US 3,181,751), Jones (US 7,264,127), Powell (US 6,505,638) and Carroll (US 1,495,220).
Regarding claim 10, Moore discloses a storage device (See Fig. 1) capable of storing and displaying knitting supplies, consisting essentially of: multiple rows of pockets including at least a first row of elongated pockets (pockets 3) capable of storing and displaying knitting needles, and a first row of large pockets (pockets 16) capable of storing and displaying knitting materials; a top edge (at 5 at the top of Fig. 1) and a bottom edge (at 6 at the bottom of Fig. 1) of the storage device formed with top (5) and bottom (6) device trims comprising a trim material; wherein the first row of elongated pockets and the second row of elongated pockets each include from about 8 to about 10 elongated pockets (See Fig. 1 of Moore which discloses 6 elongated pockets, which is considered “about” 8 pockets); wherein each of the elongated pockets is configured with a pocket edge trim (see top edge of 2) on an exterior edge of the material forming the elongated pockets capable of supporting knitting needles stored and displayed therein; and wherein the first row of large pockets include two equally sized pockets (16 and 16). Moore discloses the claimed invention except for the second row of elongated pockets for storing and displaying knitting needle positioned below the first row of elongated pockets, the pockets being transparent, the first row of large pockets positioned below the second row of elongated pockets, a plurality of grommets located along the top and bottom device trims, wherein the first row of elongated pockets and the second row of elongated pockets are independently from about 1 to 3 inches wide and from about 16 to about 20 inches high.
Regarding the specific number of pockets in the first row of large pockets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Moore to have any number of large pockets, such as three, in order to accommodate the 
Insomuch as it can be argued that six pockets is not “about” eight pockets, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the second row of elongated pockets, Carroll teaches a storage device (See Fig. 1) comprising multiple rows of pockets including a first row of elongated pockets (row 11 above element 12 in Fig. 1) and a second row of elongated pockets (row 11 below element 12 in Fig. 1) positioned below the first row of elongated pockets for the purpose of holding a number of objects therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to was made to have provided the storage device of Moore with a second row of elongated pockets as taught by Carroll in order to accommodate a greater amount of contents. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the pockets being transparent or translucent, Wilson teaches a storage device (See Fig. 1) comprising rows of pockets (18/20), wherein the pockets are transparent for the purpose of enabling observation of the articles carried therein (See column 1, lines 19-21 and column 2, lines 54-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to was made to have formed the pockets of Moore-Carroll from a transparent material as taught by Wilson in order to allow for viewing of the contents of the pockets. 
Regarding the grommets, Jones teaches a storage device (See Fig. 3) comprising a plurality of rows of pockets, wherein the storage device has a plurality of grommets (40) arranged along a top edge and a bottom edge of the storage device for the purpose of mounting the storage device on pins for suspending the storage device (See column 2, lines 9-11).Therefore, it would have been obvious to one 
	Regarding the location of the grommets, Powell teaches it is well known in the art for grommets (50 – See Fig. 3) on a device (40) to be arranged in an edge trim (folded edge trim at the top and bottom edges of 40 in Fig. 3, where grommets 50 are located on) for the purpose of positioning grommets at a location that is reinforced for providing high strength (See column 4, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the grommets of Moore-Carroll-Wilson-Jones in the edge trim as taught by Powell in order to ensure sufficient strength.
Regarding the specific size of the first and second rows of elongated pockets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second rows of elongated pockets of Moore-Carroll-Wilson-Jones-Powell to be any size, such as from about 1 to 3 inches wide and from about 16 to about 20 inches high, for accommodating the desired contents therein. To modify the size of the pockets to accommodate the desired contents would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding the specific location of the first row of large pockets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first row of large pockets to be positioned at any location along the storage device such as below the second row of elongated pockets in order to allow for convenient access by the user. The large pockets would perform the same function regardless of their location on the storage device. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735